Citation Nr: 1720478	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-13 375 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction of the rating for vitiligo from 60 percent to 10 percent effective November 1, 2007 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to March 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the rating for vitiligo from 60 percent to 10 percent, effective November 1, 2007.  In October 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim on appeal.  See 38 C.F.R. § 3.159.    

The Veteran's representative asserts that the reduction in the rating for vitiligo in the instant case was improper, and in support cites to 38 C.F.R. § 3.105(a) which provides that previous determinations, including decisions regarding degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  The Board observes that the reduction of the rating in question was not made because a previous determination regarding degree of disability was erroneous; rather, the reduction was made because governing law was misapplied in the rating decision that increased the rating for vitiligo to 60 percent.   Specifically, that rating decision (in 2004) had indicated that there was no specific diagnostic code (Code) for vitiligo, and rated the disability as eczema or dermatitis.  In fact, there is a specific Code for rating vitiligo (Code 7823), which provides for a maximum 10 percent rating.   38 C.F.R. § 4.118 (2016).

The representative acknowledges the existence of Code 7823, but argues the extent of anatomical involvement of the vitiligo, related functional impairment, and treatment and its effects far exceed what is encompassed by the schedular criteria in Code 7823, and that therefore rating under an analogous code (7806) was not inappropriate.  (Notably, 38 C.F.R. § 4.20 provides for analogous ratings for unlisted conditions; the existence of Code 7823 excludes vitiligo from the ranks of the unlisted.)  

Nonetheless, if there are pathology, symptoms, impairment, that are not encompassed in the schedular criteria, an extraschedular evaluation may be assigned to compensate for disability not encompassed by the schedular criteria.  However, in such circumstances there are criteria outlined in a governing regulation (38 C.F.R. § 3.321(b)) that must be applied.  Such has not occurred in the instant case.  

Furthermore, the Veteran contends that his vitiligo has worsened since the most recent (March 2015) VA examination, and that the findings on the March 2015 examination do not reflect the current scope of his vitiligo disability.  At the Board hearing, he testified that vitiligo affects a large portion of his exposed skin including his head, arms and hands, and legs.  He testified that he has tried a variety of creams (including prescribed corticosteroids) to treat the condition, but nothing has worked.  He testified that he gets blisters and what seems like lumps on his head, which he now wears a hat to cover.  His wife testified that on several occasions, his legs have become very bright red due to the vitiligo, and that ultraviolet treatment made it much worse with blistering.  They both wife testified regarding the impact of the vitiligo on social functioning.  These are all factors that might be considerations in determining whether an extraschdular rating may be warranted.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  

At the Board hearing, the Veteran specifically requested that his claim be referred for extraschedular consideration.  He contends that the maximum 10 percent rating assigned for vitiligo under Code 7823 does not do justice to the disability picture presented by the vitiligo.
Updated records of any VA evaluations or treatment the Veteran may have received for vitiligo are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete outstanding (any not already associated with the record updated to the present) clinical records of all VA evaluations and treatment the Veteran has received for his vitiligo.  

2.  The AOJ should then arrange for the Veteran to be examined by a dermatologist to ascertain the current severity of his vitiligo.  The Veteran's entire record (to include the transcript of the hearing) should be reviewed by the examiner in connection with the examination.  The examiner should describe in detail all symptoms of and impairment due to vitiligo.  If flare-ups are reported, the frequency, duration and severity of such episodes should be noted.  The examiner should specifically comment on the expected severity of the vitiligo during flare-ups (to include consideration of the Veteran's wife's hearing testimony regarding the effects of ultraviolet treatment), and should note the extent of the all treatment that has been required, and its effects.  All affected areas should be photographed (and the photographs associated with the record).  The Veteran should be asked to describe how his disability impacts on him/his daily activity and social functioning.  The examiner should opine whether there are any symptoms of, impairment due to, the vitiligo that are not encompassed by the schedular criteria in Code 7823.  The examiner must include rationale with all opinions.

3.  The AOJ should then prepare a summary of the Veteran's and his representative's allegations regarding symptoms and impairment due to vitiligo not encompassed by the schedular criteria (including in testimony at the hearing); the findings regarding the severity of the vitiligo as shown by treatment records and the contemporaneous examination report; and all other factors that would have bearing on whether an extraschedular rating is warranted, and refer the Veteran's claim  to the Director of Compensation for consideration of an extra schedular rating under 38 C.F.R. §§ 3.321(b).

4.  Thereafter, the AOJ should review the expanded record and readjudicate the claim on appeal (implementing any directives by the Director, Compensation Service).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

